Citation Nr: 1811625	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-03 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to December 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled for a Board hearing in January 2015.  He failed to report for the hearing or provide good cause for such failure to report.

In April 2015, the Board, in pertinent part, remanded the issues of entitlement to TDIU and nonservice-connected pension for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board in its April 2015 decision granted service connection for depression as secondary to service connected right orchiectomy.  Since the Board's decision, the RO has not issued a rating decision assigning a disability rating and effective date of the award of service connection for depression.

As the issues of entitlement to TDIU and nonservice-connected pension require consideration of when, during the appeal period, the Veteran had a single disability rating of 60 percent, or a combined rating of 70 percent, with at least one disability rated at least 40 percent, the Board is unable to adjudicate the issues before it until the RO assigns a disability rating and effective date for the award of service connection for depression.  The Board notes in this regard that currently the Veteran's combined service-connected disability rating is 70 percent from March 2014, but the depression claim has been active since November 2009. 

Accordingly, the case is REMANDED for the following action:

1.  The RO is to issue a rating decision implementing the award of service connection for depression as granted by the Board in its April 2015 decision, to include assigning a disability rating and effective date. 

2.  Then, readjudicate the issues of entitlement to TDIU and nonservice-connected pension.  If either benefit sought on appeal is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


